EXHIBIT 10.8

 

AMENDMENT NO. 1

TO

DEBT CONVERSION AND SERIES A PREFERRED STOCK

PURCHASE AGREEMENT

 

This Amendment No. 1 to Debt Conversion and Series A Preferred Stock Purchase
Agreement (this “Amendment”) is made and entered into as of February 13, 2017,
by and between TransBiotec, Inc., a Delaware corporation (the “Company”), and
[___________], an individual (the “Purchaser”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Stock Purchase Agreement (as defined below).

 

Recitals

 

WHEREAS, Company and Purchaser are parties to that certain Debt Conversion and
Series A Preferred Stock Purchase Agreement dated November 30, 2015 (the “Stock
Purchase Agreement”), relating to Purchaser’s acquisition of shares of the
Company’s Series A Preferred Stock in exchange for forgiveness of certain debt
Company owes Purchaser as set forth in the Stock Purchase Agreement;

 

WHEREAS, when the parties entered into the Stock Purchase Agreement it was
contemplated that the Company would increase its authorized common stock within
one year, after which time the Company would have sufficient authorized common
stock to allow the Purchaser to convert his shares of the Company’s Series A
Convertible Preferred Stock into shares of the Company’s common stock if he so
desired;

 

WHEREAS, the Company is currently working on increasing its authorized common
stock but has not yet completed the process and, as a result, does not have
sufficient authorized common stock to honor a conversion request of the
Purchaser if he was to submit one to the Company; and

 

WHEREAS, due to the Company not currently having sufficient authorized common
stock to honor a conversion request if the Purchaser was to submit one, the
Company and the Purchaser desire to amend the Series A Purchase Agreement such
that the Purchaser cannot convert any shares of Series A Preferred Stock into
shares of the Company’s common stock until the Company has increased its
authorized common stock to a sufficient amount to allow it to effect a
conversion request by the Purchaser if one were submitted.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to the Stock Purchase
Agreement hereby agree as follows:

 



  -1-

   



 

1. The parties agree to modify the terms of the Stock Purchase Agreement as
necessary to acknowledge the parties’ agreement that the Purchaser cannot
convert any shares of Series A Preferred Stock into shares of the Company’s
common stock until the Company has increased its authorized common stock to a
sufficient amount to effect a conversion request by the Purchaser. The parties
further agree, the Purchaser also cannot effect any rights of the Series A
Preferred Stock that are incident to the ability of the Purchaser to convert the
shares, such as voting rights, until the shares can be converted according to
the terms of this Amendment. For clarity, the shares of Series A Preferred Stock
may not be voted by the Purchaser until such time as the shares of Series A
Preferred Stock are convertible, since the voting rights of the Series A
Preferred Stock are voted on an “as converted” basis and the shares of Series A
Preferred Stock are not convertible until the Company has sufficient authorized
common stock to effect any requested conversion. In the event the shares of
Series A Preferred Stock are deemed to be able to vote on matters brought before
the Company’s common stock holders prior to the Company increasing its
authorized common stock, then the Purchaser hereby grants Charles Bennington,
the CEO of the Company, a proxy to vote his shares of Series A Preferred Stock,
until such time as the Company has increased its authorized common stock as
contemplated herein.

 

2. This Amendment is being made pursuant to Section 6(f) of the Stock Purchase
Agreement.

 

3. Scope. This Amendment relates only to the specific matters expressly covered
herein. In all other respects, the Stock Purchase Agreement shall remain in full
force and effect in accordance with its terms.

 

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which when executed shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. A signed copy of this
Amendment delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Amendment. No party shall raise the use of
facsimile, e-mail or other means of electronic transmission or similar format to
deliver a signature page as a defense to the formation of a contract and each
such party forever waives any such defense.

 

5. Applicable Law; Jurisdiction. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of California, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. In any action between any of the parties arising out of or
relating to this Amendment each of the parties irrevocably and unconditionally
consents and submits to the exclusive jurisdiction of the appropriate federal or
state court having jurisdiction over Orange County, California.

 



  -2-

   



 

IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Amendment No. 1 to the Stock Purchase Agreement as of the date first above
written.

 



TRANSBIOTEC, INC.   [____________________]  

 

 

 

 

 

 

By:

  By:  

Name:

Ivan Braiker     Name: [__________________]  

Title:

Chief Executive Officer      



 

 

3



 